DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 11/17/2021. Claims 1, 9, 13 and 16 were amended. No claims were cancelled. No new claims were added. Therefore, claims 1-20 are pending for examination.

 Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
 
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art does not teach or suggest “a method of operating a device having a magnet, material arranged with respect to the magnet so as to create a gap, and configured such that a 
While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684